PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Elend, Bernd Uwe Gerhard
Application No. 16/984,699
Filed: August 4, 2020
For: SECURITY MODULE FOR A SERIAL COMMUNICATIONS DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 14, 2022 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 15, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 16, 2021.  A Notice of Abandonment was mailed April 13, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 2112 for appropriate action in the normal course of business on the reply received Aril 14, 2022.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET


cc:    Robert J. Amedeo
         6501 William Cannon Drive West
         Austin, Texas 78835